DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 04 June 2020 recites a European Patent Office document on a separate page from the attached PTO/SB/08.  The separate document appears to comply with MPEP 609 and is accordingly signed and dated and the reference considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 13-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 10-13 of copending Application No. 16/614,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a decoration element comprising a light reflective layer with a surface 
Instant claim 2 recites a surface resistance range overlapping claim 4 of the ‘743 application.  Instant claim 4 recites materials overlapping claims 5-6 of the ‘743 application.  Instant claims 5-6 recites color layer structures mutually obvious over claims 10-11 of the ‘743 application.  Instant claims 13-14 recite refractive index and extinction coefficient ranges overlapping claim 12 of the ‘743 application.  Instant claim 16 recites a film or case overlapping claim 13 of the ‘743 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No. 16/626,481 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a decoration element comprising a light reflective layer with a surface resistance of 20 ohm/square or greater and a light absorbing layer.  This is patentably indistinct of claim 1 of the ‘481 application which recites a decoration element comprising a light reflective layer with a surface resistance of 20 ohm/square or less and a light absorbing 
Instant claim 4 recites materials overlapping claim 3 of the ‘481 application.  Instant claims 5-6 recite color layer structures mutually obvious over claims 4-5 of the ‘481 application.  Instant claims 7-8 and 10-12 recite light absorbing layer structures overlapping claims 6-7 and 9-11 of the ‘481 application.  Instant claim 9 recites a dichroism range overlapping claim 8 of the ‘481 application.  Instant claims 13-14 recite refractive index and extinction coefficient ranges overlapping claims 12-13 of the ‘481 application.  Instant claim 15 recites light absorbing materials overlapping claim 14 of the ‘481 application.  Instant claim 16 recites a film or case overlapping claim 15 of the ‘481 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0223326).
Considering claims 1 and 16, Lim teaches a conductive structure of a substrate, conductive layer, and darkening layer for use in display panels (abstract).  

    PNG
    media_image1.png
    279
    491
    media_image1.png
    Greyscale

While not expressly teaching a singular example of the instantly claimed decoration element, this would have been obvious to one of ordinary skill in the art in view of the teachings of Lim as this is considered a conventionally known structure with surface resistivity overlapping that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 3-4, Lim teaches where the conductive material may be metals of Cu, Al, Ag, Nd, Mo, Ni as well as oxides and nitrides thereof (Paragraph 130).  While not specifically teaching the claimed specific resistance, these materials are 
Considering claims 5-6, Figure 3 above depicts the addition of a further darkening layer and the presence of a substrate similar to that which is claimed and the darkening layers may be considered color layers (Paragraph 110).
Considering claims 13-14, Lim teaches where refractive index of the darkening layer ranges from 0-3 (Paragraph 77; Claim 11) and the extinction coefficient is 0.2-5 from wavelengths of 300-800 nm (Paragraphs 74-75).  See MPEP 2144.05.
Considering claim 15, Lim teaches where the darkening layer may be oxides and nitrides of Ti, Cr, Al, etc. (Paragraphs 118-120).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0223326) as applied to claim 1 above further in view of Merrill et al. (US 6,111,697).
Considering claim 9, the teachings of Lim as applied to claim 1 are outlined above.  Lim teaches a laminate of optical films for use in a display panel and where the panel may optionally include a polarizing film (Paragraph 167).  However, Lim does not teach the dichroism as claimed. 
In a related field of endeavor, Merrill teaches optical devices including a dichroic polarizer and a multilayer optical film (abstract).  The dichroic polarizer is taught to reduce glare in display devices (Column 1 lines 13-26).  The dichroic polarizer is taught 
As both Lim and Merrill teach polarizers used with display devices, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Lim and the further include the polarizer taught by Merrill as this is known to reduce glare in display devices and one would have had a reasonable expectation of success.  While not expressly teaching the dichroism of ΔE*ab>1 as claimed, Merrill teaches dichroic polarizer materials where the dichroic dye is added to the polymer material including a variety of colors (Column 22 lines 56 – Column 23 line 2) and is considered to meet the instant limitation in the Merrill teaches a variety of possible colors for the film and applicant states on p.20 lines 9-21 of the originally filed specification where the color ΔE*ab>1  is not limited as long is has a color difference.   

Claims 1-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2005/0181531) in view of Frey et al. (US 2008/0150148).
Considering claims 1-2, Kamiya teaches a molded component of a radar apparatus with low radio transmission loss including a bright decoration layer (abstract) for use in antennas, communication, and radar devices (Paragraph 4).  An example is taught in Figure 1 (reproduced below) of base body (1) with bright decoration layer (2) and tone enhancing color layer (3) thereon (Paragraph 41).  The bright decoration layer is disclosed as being tin metal or alloy (Paragraph 46) (i.e. a light reflective layer) and 

    PNG
    media_image2.png
    322
    537
    media_image2.png
    Greyscale

In a related field of endeavor, Frey teaches polymeric films with a discontinuous, patterned metal coating thereon (abstract) used in antennas and other electronic devices (Paragraph 2).  The patterned metal coating is taught to have some degree of electrical isolation between conductor regions and to quantify the electrical isolation characteristics when formed on a dielectric substrate (Paragraph 59).  The sheet resistance (i.e. surface resistance) of the conductive metal coating may vary depending on application and the sheet resistance of the substrate is taught be two or more orders of magnitude higher than that of the coating (Paragraph 59).  An example is taught of the substrate having a sheet resistance of greater than 10,000 ohm/square (Paragraph 61).  Frey also teaches where it is known that the sheet resistance of conductive coatings on insulating substrates vary from 0.01-1011
As both Kamiya and Frey teach discontinuous coatings for use with antennas, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kamiya with the variable sheet resistance of the metal coating as taught by Frey as this is known to be within the purview of one of ordinary skill in the art depending upon application and one would have had a reasonable expectation of success.  Further, the specific sheet resistance example disclosed by Frey overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 3-4, Kamiya teaches where the bright decoration layer comprises metals of In, Sn, and alloys thereof (Paragraph 24).  While not specifically teaching the claimed specific resistance, these materials are substantially identical to those which applicant claims and discloses as possessing the claimed specific resistance and the materials of modified Kamiya are expected to possess the claimed specific resistance as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 5-6, Kamiya teaches an embodiment with a transparent base body (Paragraph 48) with an underlayer of a paint or tone enhancing material between the bright decoration layer and tone enhancing color layer (Paragraph 50).
Considering claims 7-8
Considering claim 10 and 12, Figure 1 of Kamiya above depicts where tone enhancing color layer (3) has grooves filled with the bright decoration layer and where the grooves and protrusions have only a single line shape using the broadest reasonable interpretation as no particular shape is claimed.  See MPEP 2111.01.
Considering claims 13-15, Kamiya does not expressly teach the claimed refractive index or extinction coefficient of the tone enhancing color layer.  However, Kamiya teaches where the layer is a ceramic material including AlN and TiN (Paragraph 51) and these materials are substantially identical to those which applicant claims and discloses as possessing the claimed refractive index and extinction coefficient.  As such, one would reasonably expect the materials of modified Kamiya to possess the claimed properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 16, the molded body disclosed by Kamiya in Figure 1 above is considered to comprise a deco film using the broadest reasonable interpretation.  See MPEP 2111.01.

Examiner’s Note
The instant claims may be placed in condition for allowance by filing the requisite terminal disclaimer as outlined above and by amending claim 1 to recite the subject matter of claim 11 as well as the intervening subject matter of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tachibana et al. (US 7,005,189) and Kawaguchi (US 2010/0207842) teach similar laminates as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784